PER CURIAM:
Mario Howard Lloyd appeals the district court’s order accepting the report and recommendation of the magistrate judge, granting summary judgment to Defendants, and dismissing his claims filed under the Federal Tort Claims Act and Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Lloyd v. United States, No. CA-02-3291-2-27-AJ (D.S.C. filed Jan. 7, 2005 & entered Jan. 10, 2005). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED